UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     MARTHA J. HARVIN,                               DOCKET NUMBER
                  Appellant,                         DC-0432-14-0154-B-1

                  v.

     DEPARTMENT OF AGRICULTURE,                      DATE: March 9, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Martha J. Harvin, Mount Rainier, Maryland, pro se.

           Cliff Lockett, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed her alleged involuntary resignation appeal for lack of jurisdiction.
     Generally, we grant petitions such as this one only when: the initial decision
     contains erroneous findings of material fact; the initial decision is based on an
     erroneous interpretation of statute or regulation or the erroneous application of

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                      2

     the law to the facts of the case; the administrative judge’s rulings during either
     the course of the appeal or the initial decision were not consistent with required
     procedures or involved an abuse of discretion, and the resulting error affected the
     outcome of the case; or new and material evidence or legal argument is available
     that, despite the petitioner’s due diligence, was not available when the record
     closed. Title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, we conclude that
     the petitioner has not established any basis under section 1201.115 for granting
     the petition for review.    Therefore, we DENY the petition for review and
     AFFIRM the initial decision, which is now the Board’s final decision. 5 C.F.R.
     § 1201.113(b).

                                     BACKGROUND
¶2        The appellant was employed as an Issues Analyst with the agency’s Food
     Safety and Inspection Service, Office of Public Affairs and Consumer Education
     (OPACE). Initial Appeal File (IAF), Tab 10, Subtab 4b. On September 12, 2013,
     the agency proposed her removal for failure to successfully complete a
     performance improvement plan.      Id., Subtab 4e.   On October 24, 2013, after
     considering the appellant’s written response to the proposal, the agency sustained
     her removal. Id., Subtab 4d. In lieu of being removed, the appellant resigned,
     effective October 24, 2013, via an email to her second-level supervisor, the
     Deputy Assistant Administrator, OPACE. Id., Subtab 4c. The agency accepted
     and processed the appellant’s resignation. Id., Subtabs 4a-4b.
¶3        After resigning, the appellant filed a Board appeal asserting that her
     resignation was involuntary because she resigned under duress, coercion, and
     misrepresentation by the agency, she only was given until the close of business to
     decide whether to resign in lieu of being removed, and the agency did not allow
     her to withdraw her resignation on October 24, 2013, without a valid reason.
     IAF, Tab 13 at 2, 5.
                                                                                       3

¶4         Without holding the appellant’s requested hearing, the administrative judge
     dismissed the appeal for lack of jurisdiction on the ground that the appellant
     failed to nonfrivolously allege that her resignation was involuntary. IAF, Tab 15,
     Initial Decision (ID) at 5-8. The administrative judge found that the agency’s
     denial of the appellant’s request for additional time to decide whether to resign in
     lieu of being removed was not coercive and did not render the appellant’s
     resignation involuntary. ID at 6-7. The administrative judge also found that the
     appellant did not contend that she attempted to rescind her resignation prior to or
     on October 24, 2013, the effective date of her resignation. ID at 7.
¶5         On review, the Board found that the appellant had nonfrivolously alleged
     that her resignation was involuntary and remanded the case for further
     adjudication. Harvin v. Department of Agriculture, MSPB Docket No. DC-0432-
     14-0154-I-1, Remand Order at 5-6 (Feb. 5, 2015). Specifically, the Board found
     that the appellant had submitted an affidavit below alleging that she sought to
     withdraw her resignation before the close of business on October 24, 2013, and
     that the agency did not allow her to withdraw it.        Id. at 5.   The Board also
     considered the appellant’s further explanation on review that, on the afternoon of
     October 24, 2013, she telephoned and informed an equal employment opportunity
     (EEO) specialist that she wanted to rescind her resignation, the EEO specialist
     informed the appellant that she needed to check with her supervisor, but failed to
     return the appellant’s call before the end of the day. Id.
¶6         On remand, after holding a hearing, the administrative judge issued an
     initial decision dismissing the appeal for lack of jurisdiction. Remand File (RF),
     Tab 23, Remand Initial Decision (RID).        The administrative judge found that
     there was no evidence to support the appellant’s claim that she attempted to
     rescind her resignation by contacting the EEO specialist or any other agency
     official and credited the EEO specialist’s testimony that the appellant never told
     her that she wanted to rescind her resignation over the appellant’s testimony to
     the contrary. RID at 9-11.
                                                                                           4

¶7           The appellant has filed a petition for review in which she disputes the
     administrative judge’s findings and credibility determinations regarding whether
     she communicated to the agency her desire to withdraw her resignation. Remand
     Petition for Review (RPFR) File, Tab 1 at 9-21. She also reasserts her arguments
     that her resignation was involuntary because she resigned under duress, coercion,
     and misrepresentation by agency officials and only was given until the close of
     business to decide whether to resign in lieu of being removed. RPFR File, Tab 1
     at 3-9. The agency has opposed the appellant’s petition. RPFR File, Tab 3.

                       DISCUSSION OF ARGUMENTS ON REVIEW
¶8           As a preliminary matter, the Board previously found in its decision on the
     appellant’s first petition for review that she failed to nonfrivolously allege that
     she resigned under duress, coercion, or misrepresentation, as a result of
     misleading statements made by agency officials, because her working conditions
     were intolerable due to discrimination, or because the agency denied her request
     for additional time to decide whether to resign. Remand Order at 4-5. To the
     extent the appellant seeks reconsideration of these issues on review, RPFR File,
     Tab 1 at 3-9, we decline to consider such arguments because they are barred by
     the law of the case doctrine, which “limits relitigation of an issue once that issue
     has been decided . . . in a different stage of the same litigation.”            Nease v.
     Department of the Army, 103 M.S.P.R. 118, ¶ 10 (2006); see Seas v. U.S. Postal
     Service, 78 M.S.P.R. 569, 573 (1998) (invoking the law of the case doctrine and
     declining to reconsider the Board’s prior findings regarding the merits of the
     agency’s charges).

     The Board will not address evidence or argument submitted by the appellant for
     the first time on review.
¶9           The appellant argues for the first time on review that the EEO specialist
     omitted     crucial   information   in   the   IComplaint 2 system   regarding     their

     2
         IComplaint is a computer system used to track EEO complaints. RF, Tab 21.
                                                                                     5

      conversations on October 24, 2013, during which the appellant asserts she
      rescinded her resignation. RPFR File, Tab 1 at 13-14, 16-17. As evidence, she
      attaches documents relating to her EEO complaint concerning her removal, which
      she contends show that she had conversations with the EEO specialist on other
      dates, which similarly are not reflected in the IComplaint system. Id. at 23-29.
      The appellant also submits documentation relating to her unemployment benefits
      and asserts that she applied for unemployment based upon advice from the EEO
      specialist. Id. at 12, 30.
¶10         The Board generally will not consider evidence or argument for the first
      time on review absent a showing that it is based on new and material evidence not
      previously available despite the party’s due diligence. Banks v. Department of
      the Air Force, 4 M.S.P.R. 268, 271 (1980); Avansino v. U.S. Postal Service,
      3 M.S.P.R. 211, 214 (1980). The documents submitted by the appellant predate
      the close of the record below, and the appellant has not explained why she could
      not have made these arguments before the administrative judge.       RPFR File,
      Tab 1 at 23-30. Thus, we need not consider them on review. In any event, none
      of the documents submitted by the appellant on review establish that she
      rescinded her resignation.    Thus, they would not provide a basis for granting
      review because they are not of sufficient weight to warrant a different outcome
      from that of the initial decision. Russo v. Veterans Administration, 3 M.S.P.R.
      345, 349 (1980).

      The appellant has not established that the administrative judge made erroneous
      factual findings or credibility determinations.
¶11         On review, the appellant disputes the EEO specialist’s testimony, argues
      that she is not credible, and asserts that the administrative judge erred in her
      credibility determinations.   RPFR File, Tab 1 at 9-21.   To resolve credibility
      issues, an administrative judge must identify the factual questions in dispute,
      summarize the evidence on each disputed question, state which version she
      believes, and explain in detail why she found the chosen version more credible,
                                                                                         6

      considering factors such as the following:      (1) the witness’s opportunity and
      capacity to observe the event or act in question; (2) the witness’s character;
      (3) any prior inconsistent statement by the witness; (4) a witness’s bias, or lack of
      bias; (5) the contradiction of the witness’s version of events by other evidence or
      its consistency with other evidence; (6) the inherent improbability of the
      witness’s version of events; and (7) the witness’s demeanor.               Hillen v.
      Department of the Army, 35 M.S.P.R. 453, 458 (1987).
¶12         The Board must give deference to an administrative judge’s credibility
      determinations when they are based, explicitly or implicitly, on the observation of
      the demeanor of witnesses testifying at a hearing; the Board may overturn such
      determinations only when it has “sufficiently sound” reasons for doing so. Haebe
      v. Department of Justice, 288 F.3d 1288, 1301 (Fed. Cir. 2002). Where, as here,
      an administrative judge has heard live testimony, her credibility determinations
      must be deemed to be at least implicitly based upon the demeanor of the
      witnesses. Little v. Department of Transportation, 112 M.S.P.R. 224, ¶ 4 (2009).
      We find that the appellant’s assertions on review reflect her mere disagreement
      with the administrative judge’s reasoned credibility findings, and they do not
      provide a sufficiently sound reason for overturning those findings. See Diggs v.
      Department of Housing & Urban Development, 114 M.S.P.R. 464, ¶ 8 (2010).
¶13         Applying the Hillen factors, the administrative judge found that the
      appellant’s testimony, that she told the EEO specialist that she wanted to rescind
      her resignation, was not credible and was not consistent with the record evidence.
      RID at 10-11.     The administrative judge noted that in the appellant’s sworn
      statement submitted below, she did not claim therein that she had communicated
      her desire to rescind her resignation to the EEO specialist or any other agency
      official.   RID at 10.   The administrative judge also found significant that the
      appellant did not attempt to email or call her second-level supervisor to rescind
      her resignation after she emailed him her resignation and instead responded to his
      email confirming her resignation by thanking him. Id.
                                                                                       7

¶14         In contrast, the administrative judge found that the EEO specialist testified
      in a clear, direct, and straightforward manner.    RID at 9.   The administrative
      judge further found that the EEO specialist’s testimony that the appellant never
      told her that she wanted to rescind her resignation during their discussions on
      October 24, 2013, was consistent with the record evidence.              Id.    The
      administrative judge noted that the IComplaint system, which contained notes of
      the appellant’s October 24, 2013 conversation with the EEO specialist, made no
      mention of the appellant requesting to rescind her resignation. Id. She also noted
      that the appellant’s lengthy email to the EEO specialist the day after her removal
      failed to mention the appellant’s purported rescission. RID at 9-10.
¶15         The administrative judge found, moreover, that, although the appellant’s
      son testified in a clear, direct, and straightforward manner, his testimony was of
      limited probative value because he merely confirmed the appellant’s claim that
      she had called the EEO specialist, but could not confirm that the appellant had
      informed the EEO specialist that she wanted to rescind her resignation.
      RID at 10.
¶16         On review, the appellant disputes the administrative judge’s finding that she
      did not claim in her sworn statement that she attempted to withdraw her
      resignation with the EEO specialist or any other agency official.      RPFR File,
      Tab 1 at 17.    In her sworn statement, the appellant indicated, “I sought to
      withdraw my proposed offer to resign prior to tight deadline of COB on
      October 24, 2013, but the agency did not have a valid reason for not allowing its
      withdrawal.” IAF, Tab 13 at 2. Even if we were to assume that the appellant’s
      sworn statement implies that she attempted to withdraw her resignation, as she
      claims, we would conclude that it would not affect the ultimate outcome of the
      case, given the administrative judge’s otherwise proper credibility determinations
      on the issues before us.
¶17         The appellant also disputes the administrative judge’s finding that she did
      not address her rescission of her resignation in her October 25, 2013 email to the
                                                                                              8

      EEO specialist on the day after her removal. RPFR File, Tab 1 at 17. However,
      we agree with the administrative judge that this email fails to mention the
      appellant’s purported rescission and does not reference any of the appellant’s
      alleged conversations with the EEO specialist on October 24, 2013, regarding her
      attempts to rescind her resignation. 3 RID at 9-10; RF, Tab 4 at 11.
¶18         Finally, the appellant disputes the administrative judge’s finding that there
      was no evidence that she left a message for the EEO specialist concerning
      rescinding her resignation. RPFR File, Tab 1 at 18. She asserts that her son
      testified that he witnessed her crying and heard her state that she was trying to
      call the EEO specialist to rescind her resignation, that he dialed the EEO
      specialist’s work and cell phone numbers repeatedly for her, and that after
      receiving the EEO specialist’s voicemail, he handed the phone to her and she left
      several voicemail messages. Id. The appellant does not, however, contend that
      her son testified that he heard her leave a voicemail message rescinding her
      resignation.    Thus, we defer to the administrative judge’s finding that the
      appellant’s son’s testimony was of little probative value and did not detract from
      the EEO specialist’s credibility. RID at 10.




      3
        The appellant contends for the first time on review that she sought to rescind her
      resignation via her October 25, 2013 email to the EEO specialist in which she stated, “I
      hope and pray that I can be Reinstated back at USDA, and continue doing a wonderful
      job.” RPFR File, Tab 1 at 17. We will not consider this argument now because the
      appellant has not shown that it is based on new and material evidence that was not
      previously available despite her due diligence. See Banks, 4 M.S.P.R. at 271. In any
      event, even if this email could be construed as a request to withdraw her resignation, the
      appellant was not entitled to rescind her resignation after the October 24, 2013 effective
      date of her resignation. See Glenn v. U.S. Soldier’s & Airmen’s Home, 76 M.S.P.R.
      572, 576-77 (1997).
                                                                                          9



¶19         We have considered the appellant’s remaining arguments on review, but
      find that such arguments constitute mere disagreement with the administrative
      judge’s credibility determinations and factual findings and do not provide a basis
      for disturbing the initial decision.

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the
      U.S. Court of Appeals for the Federal Circuit. You must submit your request to
      the court at the following address:
                                 United States Court of Appeals
                                     for the Federal Circuit
                                   717 Madison Place, N.W.
                                    Washington, DC 20439

      The court must receive your request for review no later than 60 calendar days
      after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
      2012). If you choose to file, be very careful to file on time. The court has held
      that normally it does not have the authority to waive this statutory deadline and
      that filings that do not comply with the deadline must be dismissed. See Pinat v.
      Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
            If you need further information about your right to appeal this decision to
      court, you should refer to the Federal law that gives you this right. It is found in
      title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec.
      27, 2012). You may read this law as well as other sections of the United States
      Code, at our website, http://www.mspb.gov/appeals/uscode.htm.            Additional
      information is available at the court’s website, www.cafc.uscourts.gov.            Of
      particular relevance is the court’s “Guide for Pro Se Petitioners and Appellants,”
      which is contained within the court’s Rules of Practice, and Forms 5, 6, and 11.
                                                                                 10

      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.